UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 7, 2014 MEETINGHOUSE BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-54779 45-4640630 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 2250 Dorchester Avenue, Dorchester, Massachusetts (Address of Principal Executive Offices) (Zip Code) (617) 298-2250 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Meetinghouse Bancorp, Inc. (the “Company”) has completed its previously reported plan to repurchase of up to 18,519 shares of the Company’s outstanding common stock.The Company has repurchased all 18,519 shares at a weighted average price of $13.09 per share.As a result of the repurchases the Company has 661,250 shares of common stock outstanding as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEETINGHOUSE BANCORP, INC. Date: November 7, 2014 By:/s/ Anthony A. Paciulli Anthony A. Paciulli President and Chief Executive Officer
